                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                  EASTERN DIVISION


QIANDRA SMITH                                                                 PLAINTIFF


VS.                                                  CIVIL ACTION NO. 2:19-cv-86-KS-RHW


COMMISSIONER OF SOCIAL SECURITY                                              DEFENDANT



                                             ORDER

         This cause came on this date to be heard upon the Report and Recommendation of the

United States Magistrate Judge entered herein on July 1, 2019, after referral of hearing by this

Court, no objections having been filed as to the Report and Recommendation, and the Court,

having fully reviewed the same as well as the record in this matter, and being duly advised in the

premises, finds that said Report and Recommendation should be adopted as the opinion of this

Court.

         IT IS, THEREFORE, ORDERED that the Report and Recommendation be, and the same

hereby is, adopted as the finding of this Court, and the Motion for Leave to Proceed in forma

pauperis [2] is DENIED.

         SO ORDERED, this the _28th___ day of August, 2019.



                                             ___s/Keith Starrett ________________
                                             UNITED STATES DISTRICT JUDGE
